Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed along with Terminal Disclaimer (TD) on 05/05/2022:
Claims 1-20 have been examined.
Claims 1-12 and 18 have been amended by Applicant.
Claims 1-20 have been allowed.
	
	
Response to Amendment filed along with Terminal Disclaimer (TD) on 05/05/2022 
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 05/05/2022, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claim 1) from the previous office action.	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-12 and 18 from the previous Office Action.

Double Patenting
1.	Applicant’s Terminal Disclaimer (TD), filed on 05/05/2022, has overcome the nonstatutory double patenting rejections to claims 1-20 from the previous Office Action.
	
ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to amended claims filed with Terminal Disclaimer (TD) on 05/05/2022, the examiner was able to find the closest prior art of record, which is Manfredi (US 20100004803A1) taken either individually or in combination with other prior art of Langston (US 6739556B1), Shuster (US 20110118912A1) and MACKNESS (CA 2244030A1), who describe an intelligence system on board an aircraft that detects an emergency, assesses the situation, and then acts on the situation in a pre-determined manner; AND Fox, Ill (US 6507776B1) taken either individually or in combination with other prior art of Binion (US 10115164B1), Barash (US 9232040B2) and Rast (US 20040260470A1), who describe an emergency control system that permits an aircraft to recover from a catastrophic loss of cabin pressure even if the pilot becomes incapacitated before he is able to activate an emergency oxygen system; an autopilot system programmed for rapid descent, in response to a cabin depressurization condition detected by an air pressure sensor, to a flight level where there is sufficient oxygen in the atmosphere to sustain full consciousness; when in the rapid descent mode, the autopilot that cuts engine power to idle, reduces the angle of attack, maximizes parasitic drag, and initiates a maximum descent rate without exceeding the aircraft's design limitations; as the aircraft approaches a lower altitude capable of sustaining full human consciousness, the autopilot system that increases the angle of attack, reduces parasitic drag, and increases engine power, thereby causing the aircraft to fly level at the lower altitude until the pilot reasserts control of the aircraft. 
In regards to claims 1-20, Manfredi (US 20100004803A1) and Fox, Ill (US 6507776B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
receiving and processing an electronic signal to determine that an emergency action is to be taken, and to selecting one of a plurality of emergency routes for flying the aircraft to an emergency landing destination; 
automatically negotiating an emergency flight plan with a ground system, the emergency flight plan including at least one landing setting; and 
calculating a second approach route in response to a demotion of at least one section of the first approach route, the second approach route avoiding the demoted at least one section of the first approach route.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662